Citation Nr: 1734301	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  08-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased disability rating in excess of 20 percent for left leg varicose veins prior to July 30, 2008.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the St. Petersburg, Florida RO.

The Veteran's appeal was previously remanded by the Board in April 2016 and February 2017 for further development.  The matter is now back before the Board.      

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2017, the Board remanded the Veteran's claim for further development.  The RO was directed to obtain the names and addresses of all medical providers that had treated the Veteran's left leg varicose veins.  Further, the RO was directed to contact the Veteran to determine the type of hearing he requested and to schedule him for such.  The RO was also instructed to obtain a retrospective medical opinion on the severity of the Veteran's varicose veins from March 2007 to July 2008.  Finally, after the above development was completed, the RO was to readjudicate the claim and furnish the Veteran and his representative with a supplemental statement of the case (SSOC).

Pursuant to the remand, VA contacted the Veteran in regard to his requested hearing.  See March 2017 Report of Contact.  During the telephone conversation, the Veteran expressed a desire to withdraw his appeal for an increased disability rating for left leg varicose veins and was informed by VA that he would need to submit the request in writing.  Subsequent to the call, the Veteran was sent a development letter, requesting that he complete and return the attached appropriate form to confirm the withdrawal of his appeal.  See March 2017 Development Letter.  To date, the Veteran has not completed the form or sent in a written statement expressing his desire to withdraw his appeal.  Except for appeals that are withdrawn on the record at a hearing, a request to withdraw an appeal must be made in writing by the Veteran or his representative.  See 38 C.F.R. § 20.204.  

The record reveals that the RO ceased all development of the Veteran's claim following his request to withdraw his appeal.  As there has been no written request to withdraw the instant appeal, it remains before the Board for adjudication.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders, and the Board errs if it does not remand for compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, remand is required for compliance with the February 2017 Board remand directives. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and his representative to determine whether the Veteran wishes to pursue his claim for a disability rating in excess of 20 percent for left leg varicose veins prior to July 30, 2008.  

If the Veteran wishes to withdraw his claim, explain that a written statement from either him or his representative is needed to confirm the withdrawal.  Send the Veteran notification that if no response is received within 30 days, the Board will proceed with the appeal.

If the Veteran wishes to continue his appeal, clarify what type of hearing, if any, he wants (i.e., RO or Board hearing) and schedule the Veteran accordingly. 

2.  Next, obtain the names and addresses of all medical care providers who treated the Veteran for his left leg varicose veins from March 2007 to July 2008.  After securing the necessary releases, take all appropriate action to obtain these records, including an October 8, 2007 problem list and Outpatient Order Summary from Vanderbilt University Medical Center.  Inform the Veteran and provide him with the opportunity to submit additional records.

3.  After completing the above development, obtain a retrospective opinion which adequately determines the level of severity of the Veteran's left leg varicose veins from March 2007 to July 29, 2008.  The Veteran's electronic claims file, to include a copy of this remand and the February 2017 remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished.

The opinion provider is requested to delineate all symptomatology associated with, and the severity of, the Veteran's service-connected left leg varicose veins for the period of March 2007 to July 29, 2008.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

The examiner should consider and discuss as necessary the following:

(a)  The photographs provided by the Veteran dated in October 2007 and July 2008; 

(b)  The October 2007 private treatment record noting the Veteran had left lower extremity edema; and 

(c)  The August 2007 VA examination noting the Veteran did not have edema.  

4.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a SSOC.  An appropriate period of time must be allowed for a response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




